Citation Nr: 0430126	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1936 to 
April 1938, April 1939 to January 1941, and January 1942 to 
June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a rating in excess of 
50 percent for post-traumatic stress disorder (PTSD), denied 
service connection for hypertension and denied reopening of a 
claim for service connection of essential tremor, upper 
extremities.  A Notice of Disagreement was received in 
September 2002.  A Statement of the Case was issued in 
January 2003.  A timely appeal was received in March 2003.

In accordance with the veteran's request, the RO held a 
hearing before a Decision Review Officer in December 2003 on 
the veteran's claim for an increased rating in excess of 50 
percent for PTSD.  As a result of the hearing, the RO ordered 
another VA medical examination, which was conducted in 
January 2004.  Thereafter, the RO issued a Supplemental 
Statement of the Case continuing the 50 percent evaluation of 
the veteran's PTSD.  The veteran's appeal was certified to 
the Board in May 2004.


FINDING OF FACT

The veteran's PTSD is manifested by mood disturbances such as 
depression and anxiety; nightmares, sleep disturbances and 
intrusive thoughts; difficulty dealing with stress; survival 
guilt; suicidal ideation; and social isolation, with physical 
manifestations such as aggravation of essential tremor by 
anxiety and positive startle response, all resulting in 
moderate to severe social and occupational impairment.



CONCLUSION OF LAW

The veteran's post-traumatic stress disorder meets the 
criteria for assigning a 70 percent disability rating, but no 
higher.  38 U.S.C.A. §§ 1155 and 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b) and (c).  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that VA provided the veteran with VCAA 
content complying notice in April 2003 and proper subsequent 
VA process.  The Pelegrini II Court held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.   

The April 2003 letter advised the veteran what information 
and evidence was needed to substantiate this claim.  The 
letter also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case also notified 
the veteran of the information and evidence needed to 
substantiate the claim.

In this case, although the VCAA notice letter provided to the 
veteran does not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to this claim.  When considering the notification 
letter and the other documents described above, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in April 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, a hearing was 
held before a Decision Review Officer and a new VA 
examination was obtained.  The case was then readjudicated 
and a Supplemental Statement of the Case was provided to the 
veteran in January 2004.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  For these reasons, a 
decision on the merits of this appeal will not constitute 
prejudicial error to the veteran. 

All the VCAA requires is that the duty to notify is 
satisfied, and that the veteran is given the opportunity to 
submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter that, under 38 U.S.C.A. 
§ 511(a), are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  In this case, because each of the four 
content requirements of a VCAA notice was fully satisfied, 
any error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
obtained the VA evidence identified by the veteran; VA 
outpatient records for treatment are in the file.  The 
veteran did not identify any treatment by private physicians.  
The Board is not aware of a basis for speculating that any 
other relevant VA or private treatment records exist that 
were not obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  The RO provided the veteran appropriate VA 
examinations in March 2001 and January 2004.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's post-traumatic stress 
disorder (PTSD) since he was last examined.  The veteran has 
not reported receiving any recent treatment, and there are no 
records suggesting an increase in disability has occurred as 
compared to the most recent VA examination findings.  The 
Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  

The Board notes that the veteran's representative claims that 
the January 2004 VA examination is inadequate for rating 
purposes because the examiner did not review the veteran's 
claims file and asks that the veteran be afforded a new 
examination to include a review of his claims folder.  A VA 
examiner must review a veteran's prior medical records when 
such review is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions; however, such review may 
not be necessary in all cases.                   See 
VAOPGCPREC 20-95.  Here, although the VA examiner did not 
review the veteran's claims file, the Board finds that a new 
examination is not required for two reasons.  First the VA 
examiner's findings are consistent with the other medical 
evidence in the file; therefore, the examiner's failure to 
review the file was not necessary to ensure that the examiner 
was fully informed or to provide an adequate basis for the 
examiner's findings and conclusions.  Second the veteran 
stated in his Notice of Disagreement that he believed the 
record supports a rating of 70 percent, and, as discussed 
later, the Board is granting an increased rating to 70 
percent.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Analysis

The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence, which consists of the 
veteran's contentions; the reports of the VA examinations 
conducted in March 2001 and January 2004; and VA medical 
records for outpatient treatment from 2000 to 2004.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in the case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Since 
the issue in this case is entitlement to an increased rating, 
the present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id. at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The medical records show Global Assessment of Functioning 
(GAF) scores of 51 and 60 over the past few years.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

The veteran's PTSD symptoms include mood disturbances such as 
depression and anxiety.  He experiences frequent nightmares 
(one or two a week) with sweats, difficulty falling asleep 
due to thoughts about war, sleep disturbance, and intrusive 
thoughts about his military experiences.  He takes Xanax to 
help him sleep and Prozac for depression.  He has few social 
relationships; says, "I'm content to be alone."  He has 
periods of sadness and hopelessness.  He admits to frequent 
suicidal ideation.  He has a positive startle response.  He 
is nervous most of the time.  He has trouble with high levels 
of tension.  The veteran suffers from essential tremor that 
worsens when he becomes more nervous (which he testified is 
approximately three to four times per month), producing 
significant difficulty in eating, drinking and writing.  At 
times he has demonstrated mild attention and concentration 
impairment, and short-term memory loss.  He becomes quite 
emotional when speaking about his wartime experiences.  He 
suffers from major survivor guilt about an incident in 
service, in which a radio operator stationed right below his 
turret was killed by a round that passed right by him; he 
becomes extremely emotional when discussing this event.  He 
showed signs of a restricted affect.

After considering the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor, the Board concludes that 
the medical evidence and the veteran's statements regarding 
his symptomatology show his disability more nearly 
approximates the criteria for a 70 percent disability rating.  
See 38 C.F.R. § 4.7.  

Since submitting his claim, the medical evidence reveals that 
his symptoms have increased in severity.  In August 2001, the 
veteran's psychiatrist at the VA outpatient clinic noted that 
the veteran had become quite depressed since the death of two 
close friends, which stirred up some traumatic war memories 
involving deaths of buddies in combat.  He had developed sad, 
hopeless and occasional suicidal ideation, so much so that he 
got rid of three guns he had in his home.  In addition, his 
psychiatrist stated that the tremor that the veteran suffers 
with is very much aggravated and worsened when he experiences 
his other stress symptoms due to the posttraumatic stress 
disorder.  It was indicated this produces significant 
disability in that it frequently makes it difficult for him 
to eat or drink because the tremors cause him to spill 
liquids or food from a cup, glass or utensil, and he also has 
difficulty writing, including even a legible signature.  The 
psychiatrist prescribed Prozac for the veteran's depression.  

Since then the veteran has taken Xanax for anxiety, Prozac 
for his depression, and medication to help control his 
tremors.  At the hearing before the Decision Review Officer 
in December 2003, the veteran testified that he continues to 
take medication for tremors, depression and anxiety.  He 
testified that his tremors worsen three to four times a month 
due to what he describes as nervousness.  He also testified 
that he continues to have nightmares about combat at least 
four to five times a month.  He stated that, although he 
plays bridge now and then, he seldom attends social functions 
because he has no desire to.  He also related that he 
experiences periods of extreme sadness and emotional upheaval 
a few times a month, and he became emotionally distraught 
when mentioning the loss of his wife, sister and brother.  

After the hearing, the RO ordered a new VA examination that 
was conducted in January 2004.  At the examination, the 
veteran complained of increased nightmares and increased 
tremors that make him shakier on the days that he is more 
nervous.  The examiner noted that the veteran was taking 
Xanax at bedtime, and he was supposed to be taking Prozac 
daily.  The examiner stated the veteran was depressed and he 
does need an antidepressant.  The veteran now lives alone in 
a retirement home (his wife of 50+ years died 10 years 
before), and he has two sons that he said he is close to.  
For leisure pursuits, he plays cards, rides a bike, reads and 
watches television.  He denied substance abuse, 
violence/assaultiveness and suicide/parasuicide behavior.  
His thought process and communication were normal; his speech 
was fluent and relevant.  He was not psychotic.  Eye contact 
was good and no inappropriate behavior was noted.  His 
hygiene was good and other basic activities of daily living 
appeared to be attended to.  He was oriented to person, place 
and time.  He denied obsessive ritualistic behavior and panic 
attacks.  His impulse control was good.  Despite these 
positive attributes, the veteran was depressed.  He stated 
his depression varies and rated it a 5 out of 10; he rated 
his anxiety the same.  He admitted to frequent suicidal 
ideations, although he had no plan or intent.  His memory 
varies and he admitted to some short-term deficit.  He 
described sleep as a major problem, only getting about five 
hours a night; he continues to have nightmares one to two 
times a week with sweats.  He related that he has few social 
relationships, and that he is content to be alone.  He had a 
positive startle response.  The examiner rated his GAF score 
as 51, noting he has few friends and frequent suicidal 
ideation.  

The Board believes that the above-related evidence 
demonstrates a worsening in the veteran's PTSD, which is 
supported by the GAF score of 51 given in January 2004.  The 
previous VA examination in March 2001 gave a GAF score of 60.  
The Board acknowledges that the GAF Scale in the DSM-IV 
(pages 46-47) shows that both scores are within the range for 
moderate symptoms or moderate difficulty in social, 
occupation, or school functioning.  They are, however, at the 
opposite ends of the scale for moderate symptoms.  Sixty is 
merely one point away from indicating mild symptoms, such as 
depressed mood and mild insomnia, and 51 is only one point 
away from indicating serious symptoms, such as suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting.  The examiner at the January 2004 VA examination 
rated the veteran's GAF as 51 specifically noting frequent 
suicidal ideation, which the GAF Scale indicates is a serious 
symptom.  At the March 2001 VA examination, the veteran 
denied suicidal ideation.  In addition, the examiner at the 
January 2004 examination noted that the veteran had few 
friends, which indicates moderate difficulty in social 
functioning.  The combination of the serious symptom of 
suicidal ideation and the moderate difficulty in social 
functioning (i.e., few friends) is the reason for the 
examiner giving a GAF of 51.  

The criteria for a 70 percent rating of PTSD includes 
deficiencies in mood due to symptoms of suicidal ideation, 
difficulty adapting to stressful circumstances and inability 
to establish and maintain effective relationships, and the 
veteran exhibits these symptoms.  The Board acknowledges that 
the veteran does not demonstrate all of the symptoms under 
the 70 percent rating criteria; however, when these symptoms 
are combined with his other symptoms of depression, frequent 
nightmares, intrusive thoughts, positive startle response, 
tremors that worsen when anxious, inability to control 
emotions, survivor guilt, etc., the Board believes that this 
disability picture more nearly approximates the criteria for 
a 70 percent rating rather than a 50 percent rating.  See 
Mauerhan v. Principi, supra, 16 Vet. App. 443 (VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment).  

The veteran's PTSD, however, does not warrant a rating of 100 
percent.  The veteran's symptoms do not demonstrate total 
occupational and social impairment.  The veteran does not 
exhibit such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Having considered all the medical evidence and given all 
reasonable doubt raised by that evidence to the veteran, the 
Board finds that the veteran's PTSD should be evaluated as 70 
percent disabling.


ORDER

Entitlement to an increased rating of 70 percent for post-
traumatic stress disorder (PTSD) is granted, subject to the 
laws and regulations controlling the award of monetary 
benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



